Citation Nr: 0946090	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  97-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an extraschedular rating pursuant to the 
provisions of 38 C.F.R.    § 3.321(b)(1) for a right shoulder 
disability.

2.  Entitlement to an extraschedular rating pursuant to the 
provisions of 38 C.F.R.       § 3.321(b)(1) for a left 
shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to September 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April and December 1996 
by a Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in connection with his claim of entitlement to 
an increased rating for a bilateral shoulder disability.  The 
hearing was scheduled and subsequently held in May 1997. The 
Veteran testified at that time and the hearing transcript is 
of record.  

The issue of entitlement to an effective date earlier than 
February 10, 2003 for the grant of a total disability rating 
based on individual unemployability (TDIU) is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disability 
has not resulted in an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards..

2.  The Veteran's service-connected left shoulder disability 
has not resulted in an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation for a right 
shoulder disability are not met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.321(b)(1) (2009).

2.  The criteria for an extraschedular evaluation for a left 
shoulder disability are not met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Establishing Extraschedular Ratings

The Veteran in this case contends that the condition of his 
service-connected bilateral shoulder disability has worsened 
and that this decline warrants an increased disability 
evaluation on an extraschedular basis.

Most recently, the Board issued a decision dated April 2006 
in which it assigned a 40 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5201 for post-operative right 
(major) shoulder dislocation with degenerative joint disease 
(DJD).  In the same decision, the Board also assigned a 30 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5201 for post-operative left (minor) shoulder 
dislocation with DJD.  The hyphenated code is intended to 
show that the Veteran's disability includes symptoms of 
degenerative (Diagnostic Code 5003) or traumatic (Diagnostic 
Code 5010) arthritis and limitation of motion of the arm 
(Diagnostic Code 5201).  The Board also remanded the issue of 
extraschedular consideration.  

The Appeals Management Center (AMC) implemented the Board 
decision by way of a May 2006 rating decision and assigned an 
effective date of August 1, 1995 for the 40 percent 
evaluation (right shoulder).  The AMC also assigned an 
effective date of May 2, 1996 for the 30 percent evaluation 
(left shoulder).  The Veteran in this case did not express 
disagreement with the effective dates assigned in the RO's 
May 2006 rating decision.  Consequently, the issues before 
the Board at this time concern only the consideration of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
for the Veteran's bilateral shoulder disability.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2009).

Diagnostic Code 5201 provides a 20 percent schedular 
evaluation for limitation of motion of the dominant (major) 
and non-dominant (minor) arm at shoulder level.  A 30 percent 
evaluation is assigned for limitation of motion of the major 
arm midway between side and shoulder level (20 percent for 
the minor arm), while a 40 percent evaluation is assigned for 
limitation of motion of the major arm to 25 degrees from the 
side (30 percent for the minor arm).

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  In the exceptional case, however, to 
accord justice, where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director of Compensation and Pension (C&P) Service is 
authorized to approve, on the basis of the criteria set forth 
in 38 C.F.R. 
§ 3.321(b)(1), an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b) (2009).

The governing norm in such instances requires a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  

II.  Factual Background and Analysis

The Veteran presented to a VA medical facility in August 1994 
with subjective complaints of right shoulder pain and loss of 
range of motion.  Range of motion testing on the right 
shoulder showed forward flexion to 148 degrees and abduction 
to 137 degrees.  The impression was right shoulder pain and 
biceps tendonitis.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in September 1994.  The Veteran reported chronic 
right shoulder pain at that time, with greater than six 
dislocations over the past several years.  He also reported 
subjective complaints of stiffness and weakness in the right 
shoulder for which he took non-steroidal anti-inflammatory 
drugs (NSAIDs).  It was noted that the Veteran reported that 
he had a job as a diesel mechanic, but could not work due to 
the above-mentioned symptoms.  

Range of motion testing of the right shoulder showed forward 
flexion to 120 degrees and abduction to 125 degrees.  The 
left shoulder demonstrated full range of motion.  Magnetic 
resonance imaging (MRI) of the right shoulder performed in 
August 1994 revealed evidence of a prior anterior dislocation 
with a large Hill-Sachs deformity of the posterolateral 
humeral head.  Degenerative changes were also found in the 
glenohumeral joint.  The impression was right shoulder pain, 
status-post multiple anterior dislocations.  The examiner 
also noted that the Veteran's chronic pain interfered with 
his ability to work as a diesel mechanic.  
    
In a VA physical therapy note dated October 1994, the Veteran 
reported working long hours at a fish packing plant where he 
engaged in continued lifting as required by his job duties.  
Consequently, he reported increased right shoulder pain which 
necessitated taking medication three times per day.  These 
medications resulted in mild control of his symptoms.  The 
Veteran had full range of motion on forward flexion.  

The Veteran was subsequently treated at the University of 
Washington Medical Center (UWMC) in May 1995.  At that time, 
he underwent a right shoulder surgical procedure which 
included subscapularis lengthening, capsular release, and 
lysis of adhesions.  According to D. Levinsohn, M.D., severe 
DJD of the right shoulder was found during the surgery and 
the Veteran's subscapularis was markedly contracted.  Dr. 
Levinsohn also indicated that the humeroscapular motion 
interface was "spot welded" in places.

F. Matsen, M.D. treated the Veteran in August 1995 following 
his right shoulder surgery.  Dr. Matsen described the 
Veteran's right shoulder as "stable" and noted that he had 
forward flexion to over 150 degrees.  

The Veteran was afforded another VA C&P examination in 
September 1995.  Post-operatively, the Veteran reported 
improved range of motion with the ability to reach.  The 
Veteran denied any further episodes of locking, but reported 
continued pain.  The examiner noted that the Veteran did not 
return to work as a diesel mechanic and was discouraged from 
continuing this type of work.  Instead, the Veteran worked as 
a "flagger" because any degree of physical activity, 
according to the Veteran, resulted in increased pain.  
Forward flexion was to 180 degrees bilaterally, while 
abduction of the right shoulder was to 160 degrees.  
Abduction of the left shoulder was to 180 degrees.  A sensory 
examination was essentially normal to light touch and sharp 
(except for the area adjacent to the surgical scar).  No 
obvious instability of the right shoulder was found.  The 
impression was status-post Bankart repair and capsular 
release, right shoulder.

VA administered another C&P examination in June 1996.  The 
Veteran provided an occupational history in which he 
indicated that he quit working as a diesel mechanic and in 
construction in 1990 because of progressively worsening right 
shoulder pain.  The Veteran also reported exertional left 
shoulder pain for the past seven years.  According to the 
Veteran, he avoided lifting more than 20 or 30 pounds or 
doing overhead work because of shoulder pain.  

The Veteran was able to "anteriorly elevate" both shoulders 
to approximately 150 degrees, while bilateral abduction was 
to 90 degrees.  The examiner noted evidence of discomfort in 
the extremes of motion and crepitus bilaterally on rotation.  
X-rays revealed evidence of moderate degenerative changes in 
the glenoid bilaterally with Hill-Sachs deformities 
indicative of prior dislocations bilaterally.  The impression 
was status-post recurrent right shoulder pain beginning in 
1975.  The examiner also noted that the Veteran performed 
heavy physical labor and mechanical work in which relied more 
on the left upper extremity.  In turn, this compensation, 
according to the examiner, accelerated degenerative changes 
in the left shoulder.

The Veteran returned to Dr. Matsen in September 1996 for 
additional care after lifting a tire two months prior to this 
appointment.  At that time, the Veteran felt his left 
shoulder "go out."  He denied evidence of recurrent 
instability since that incident.  Dr. Matsen noted evidence 
of a positive "jerk test" with regard to the left shoulder.  
He also found evidence of pain, weakness, and "potential" 
instability of the shoulders bilaterally.  The impression was 
history of bilateral glenohumeral instability and secondary 
degenerative changes. 

In January 1997, the Veteran sought private care from E. 
Bowman, M.D. for chronic bilateral shoulder pain.  According 
to the Veteran, he hurt his shoulder "a few days ago" while 
vacuuming.  Consequently, the Veteran experienced pain upon 
abduction greater than 90 degrees.  The impression was 
trapezial myofascial pain questionably related to C6 
radiculopathy (versus chronic shoulder discomfort); and DJD 
and chronic left shoulder pain.  

Associated with the claims file is an operative note dated 
March 1997 in which the Veteran underwent extensive 
arthroscopic debridement of the left shoulder with capsular 
release and subacromial buroscopy.  The post-operative 
diagnosis was dislocation arthropathy with massive humeral 
head erosion, cartilaginous flaps, and posterior capsular 
synovitis and tightness.  There was also evidence of anterior 
inferior glenoid erosion with osteophyte formation on the 
glenoid and humeral heads.

Also associated with the claims file is a statement dated 
April 1997 from a private physician from UWMC.  According to 
the author, the Veteran was treated at the Bone and Joint 
Center on an outpatient basis.  The author also noted that 
the Veteran would be cleared to begin vocational 
rehabilitation in six to eight weeks.

The Veteran testified before a DRO in May 1997 about his 
bilateral shoulder disability.  He described the necessity of 
using two hands to reach and lift a gallon of milk from the 
refrigerator, and stated that he could not drive but for 
having a tilt steering wheel in the lowest position.  The 
Veteran reported difficulty reaching for and holding a frying 
pan as well.  He worked previously as a diesel mechanic, but 
had not done so in approximately eight years because of his 
inability to lift wrenches.  The Veteran also worked as a 
flagger, but stopped this work approximately one year prior 
to the hearing as a result of his bilateral shoulder 
disability.  The Veteran further reported subjective symptoms 
of pain, spasm, and difficulty sleeping, for which he took 
prescribed pain medications.

The Veteran underwent another VA C&P examination in July 
1997.  He indicated at the time of the examination that Dr. 
Matsen suggested "medical retirement."  Meantime, the 
Veteran was prohibited from "over the shoulder" lifting or 
from lifting more than three to five pounds.  The Veteran 
reported subjective complaints of left shoulder aching and 
left forearm numbness and tingling.  The Veteran denied any 
fine motor deficits or weakness.  Range of motion testing on 
the Veteran's left shoulder was to 90 degrees on forward 
flexion and to 110 degrees on abduction.  No evidence of 
acromioclavicular (AC) joint deformity or discomfort was 
found, nor was there evidence of glenohumeral instability.  
X-rays, however, were notable for left shoulder inferior 
glenohumeral osteoarthritis with "mild" slight progression 
when compared to x-rays taken in 1996.  The impression was 
left shoulder condition with residuals described above. 

The Veteran presented to a VA medical facility in December 
1998 as part of a routine primary care appointment.  It was 
noted that the Veteran lived alone on a boat and that he was 
in the process of applying for a captain's license.  The 
examiner described the Veteran as being "marginally 
employed" as a diesel mechanic due to his "disability."

The Veteran underwent another VA C&P examination in April 
1999.  The Veteran reported being in "constant" pain at the 
time of the examination.  He had "problems" with lifting a 
gallon of milk and denied being able to do any throwing, 
swimming, or overhead activities.  It was also noted that the 
Veteran needed tilt steering so that he could rest his arms 
on his lap while driving.  A physical examination revealed 
evidence of tenderness of the shoulders bilaterally without 
muscle wasting.  Abduction was to 90 degrees bilaterally, but 
muscle strength was noted to be 5/5 on forward flexion and 
abduction.  X-rays were interpreted to show past bilateral 
shoulder dislocations with Hill-Sachs deformities and glenoid 
joint degenerative changes.  In terms of employability, the 
examiner noted that the Veteran could not perform any job 
involving use of the upper extremities, especially the 
shoulder and upper arm muscles.

The Veteran was afforded another VA C&P examination in 
September 2000.  He stated that he was unable to drive, hold 
his arms up, or leave his arms in any one position without 
getting aching and pains.  The Veteran indicated that he was 
unable to hold a gallon of milk without dropping it, but 
denied any accidents or injuries.  According to the Veteran, 
he worked previously as an assistant harbormaster, but had 
not worked for the past two years.  A physical examination of 
the left shoulder showed evidence of tenderness without 
muscle deformity or wasting.  Abduction of the left shoulder 
was to 110 degrees with pain and "fairly poor" muscle 
strength, but the examiner described the Veteran's overall 
effort in performing this task as "poor."  Abduction to the 
right shoulder was to 90 degrees.  The Veteran's effort in 
this regard was also noted to be "poor."  X-rays revealed 
severe bilateral degenerative changes in the glenohumeral 
joint and prior Hill-Sachs lesions in the right shoulder.  
With regard to the Veteran's inability to work, the examiner 
stated that it was difficult to ascertain whether this 
resulted from the Veteran's bilateral shoulder disability or 
his poor effort.       

A VA orthopedic clinic note dated October 2001 found the 
Veteran to be in "constant" pain.  He also reported 
subjective complaints of bilateral shoulder locking, 
particularly when sleeping with his arms overhead.  The 
Veteran denied working at that time.  Range of motion testing 
of the shoulders bilaterally showed forward flexion to 120 
degrees and abduction to 100 (right) and 90 (left) degrees 
respectively with pain. 

In November 2001, H. Fairley, M.D. examined the Veteran for 
the Social Security Administration (SSA) and reported the 
Veteran should not lift more than 10 pounds as result of his 
bilateral shoulder degenerative arthritis.  He described the 
Veteran as "credible."  The Veteran was subsequently 
awarded Social Security Disability benefits by way of a 
decision dated August 2002 in part because of his bilateral 
shoulder disability.      

A VA mental health clinic note dated December 2001 described 
the Veteran's work history as "sketchy."  In particular, 
the examiner noted that the Veteran worked at a variety of 
jobs, but that he had not done so for approximately two 
years.  According to the examiner, the Veteran was 
"convinced" that he could no longer work because of 
multiple pains.  The Veteran nevertheless indicated that he 
built small scale boats and helped in a machine shop run by 
his girlfriend's son. 

Associated with the claims file is a statement dated June 
2002 from a VA orthopedic nurse practitioner.  According to 
the author, the Veteran was unable to return to "vigorous" 
work such as a diesel mechanic due to severe degenerative 
changes in his shoulders bilaterally.  It was also noted that 
the Veteran was unable to perform heavy lifting or overhead 
work.  The author also found it "unlikely" that the Veteran 
would be able to perform such work even after shoulder 
replacement surgery.  
    
The Veteran presented to a VA orthopedic clinic in January 
2003 for care.  It was noted at that time that the Veteran 
was unemployed.  Range of motion of the shoulders showed 
evidence of forward flexion to 90 degrees bilaterally and 
abduction to 80 degrees bilaterally.  The impression was 
bilateral shoulder osteoarthritis.  The Veteran subsequently 
underwent a right shoulder arthroscopy and subacromial 
decompression with arthroscopic rotator cuff repair in July 
2003.
       
The Veteran was afforded another VA C&P examination in July 
2003.  It was noted that the Veteran worked most recently as 
a diesel mechanic, but that he quit working five or six years 
ago as a result of his shoulder disabilities, among other 
medical problems.  He also reported subjective complaints of 
weakness, stiffness, and flare-ups.  Range of motion testing 
on the left shoulder was accompanied by pain and guarding and 
showed forward flexion to 120 degrees, while abduction was to 
90 degrees.  Forward flexion of the right shoulder was to 80 
degrees, while abduction was to 50 degrees.  The examiner 
observed evidence of crepitus bilaterally, as well as painful 
motion, weakness, and fatigability with an additional loss of 
range of motion of 10 to 15 percent in the left shoulder and 
20 to 25 percent in the right shoulder.  The impression was 
(1) left shoulder, posttraumatic arthritis and limitation of 
motion with pain and fatigability; (2) right shoulder, recent 
arthroscopic surgery with repair with limitation of motion, 
weakness, fatigability, and DJD.

Range of motion testing of the Veteran's right shoulder 
conducted during an August 2003 VA occupational therapy 
treatment session was to 120 degrees on forward flexion and 
to 110 degrees on abduction.  A follow-up occupational 
therapy session dated October 2003 showed forward flexion of 
the right shoulder to 140 degrees and abduction to 160 
degrees.  

The Veteran was afforded another VA C&P examination in 
February 2004.  He indicated that he worked in the past as a 
diesel mechanic, but was unable to perform this kind of work 
as a result of his shoulder pain.  The Veteran further stated 
that he had not been gainfully employed during the past six 
to seven years.  Forward flexion of the left shoulder was to 
140 degrees with pain beginning at 100 degrees, while 
abduction was to 90 degrees with some discomfort during the 
last 40 degrees of motion.  Forward flexion of the right 
shoulder was to 90 degrees with pain beginning at 30 degrees, 
while abduction was to 60 degrees with pain through out the 
entire range of motion.  With respect to the criteria 
outlined in DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), 
the examiner found evidence of painful motion with 
"moderate" weakness and fatigability in the left shoulder.  
In the right shoulder, the examiner found evidence of painful 
motion with "some" weakness and fatigability.  No evidence 
of flare-ups was identified in either shoulder, but the 
examiner indicated that it was "likely" that persistent use 
resulted in increased pain without an additional loss of 
range of motion.     
  
The Veteran sought additional care at a VA orthopedic clinic 
in February 2004.  The examiner found the Veteran to have 
range of motion in the right shoulder on forward flexion to 
100 degrees and abduction to 95 degrees.  The impression was 
persistent osteoarthritis, right shoulder and AC joint.  
Range of motion testing of the right shoulder conducted 
during a follow-up appointment in March 2004 showed evidence 
of forward flexion and abduction to 90 degrees.  The examiner 
noted that the Veteran's symptoms were consistent with a 
"frozen shoulder," for which he was prescribed anti-
inflammatory medications.             

The Veteran presented to Quality Orthopedic Care (QOC) for an 
appointment in September 2005.  At that time, the Veteran 
described himself as a retired diesel mechanic and reported a 
past medical history significant for recurrent bilateral 
shoulder pain.  Range of motion testing on the Veteran's 
shoulders showed evidence of painful motion bilaterally with 
abduction to 80 degrees.  The impression was bilateral 
glenohumeral joint osteoarthritis, more on the right than the 
left.  A subsequent follow-up appointment dated July 2006 
recommended a total right shoulder arthroplasty.  

The Veteran had a total right shoulder arthroplasty in August 
2006.  A follow-up treatment note from QOC dated that same 
month showed forward flexion to 55 degrees.  The Veteran was 
also found to be doing well with minimal complaints of pain.  
The impression was osteoarthritis and status-post total 
shoulder replacement.

A private treatment note from P. Minnehan, PT dated September 
2006 listed the Veteran's occupation as "retired."  The 
Veteran reported subjective complaints of intermittent right 
shoulder aching which limited his ability to lie on his side, 
drive, reach, or engage in "all" shoulder motion.  The 
Veteran, however, noted a 30 percent improvement in his 
condition.  Range of motion testing of the right shoulder on 
forward flexion was to 127 degrees, while abduction was to 95 
degrees.  P. Minnehan described the Veteran's progress as 
"as expected" and noted that the expected the Veteran's 
condition to continue to improve.  He also recommended 
additional physical therapy sessions.

The Veteran was afforded a VA examination in November 2007 
for the purposes of determining eligibility for a total 
disability rating based on individual unemployability (TDIU).  
The Veteran indicated that he worked previously as a diesel 
mechanic, commercial fisherman, and convenience store clerk.  
It was noted that the Veteran last worked in 2002.  The 
examiner observed that the Veteran underwent a total right 
shoulder arthroplasty in August 2006.  According to the 
Veteran he was unable to perform any chores or physical 
activities, could not lift anything over two to five pounds, 
could not write or type on a computer, and had difficulty 
getting dressed.

A physical examination revealed evidence of an antalgic gait.  
Range of motion testing of the shoulders bilaterally showed 
severe limitation due to pain.  The examiner noted that the 
Veteran was unable to take off his shirt or pants without 
assistance.  Forward flexion of the right shoulder was to 45 
degrees, while abduction was to 56 degrees with pain through 
out the entire range of motion.  Forward flexion of the left 
shoulder was to 85 degrees, while abduction was to 66 degrees 
with pain throughout the entire range of motion.  The 
impression was residuals of right shoulder arthritis and 
right shoulder prosthesis insertion with near-frozen 
shoulder.  The examiner also diagnosed the Veteran as having 
left shoulder DJD.  

The examiner described the Veteran's right shoulder 
disability as "nearly totally disabling" and stated that 
the bilateral shoulder disability would preclude all types of 
employment given his "extremely limited" range of motion.  
With regard to the criteria outlined in DeLuca, the examiner 
anticipated that the Veteran "could" lose an additional 
five degrees of motion in any direction in the shoulders 
bilaterally during flare-ups.             

Also associated with the claims file is an administrative 
determination dated March 2009 from VA's Director of C&P 
Service.  Following a review of the Veteran's claims file, 
the Director concluded that an extraschedular rating was not 
warranted in this case on the basis of the Veteran's service-
connected bilateral shoulder disability.  Namely, the 
Director noted that the Veteran's bilateral shoulder 
disability amounted to a "significantly disabling 
condition," as evidenced by the maximum schedular rating 
assigned, as well as the Veteran's receipt of both TDIU and 
SSA disability benefits.  However, the Director found no 
evidence that the Veteran's symptomatology rendered the 
application of the Rating Schedule impractical, particularly 
where, as here, the symptoms were contemplated in 38 C.F.R. § 
4.71a.

After considering all of the evidence of record, the Board 
finds the preponderance of the evidence is against an 
extraschedular rating for either shoulder in this case.  The 
threshold question is whether the Veteran's bilateral 
shoulder disability in this case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board finds that it 
does not.

The Board notes that the Veteran has had three surgeries on 
the right shoulder and one surgery on the left shoulder 
during the pendency of the appeal.  See VA and private 
treatment records dated May 1995, March 1997, January 2003, 
and August 2006.  However, in light of the fact that the 
surgeries were spaced over the course of a period of time 
extending over 10 years, it cannot be said that he had 
frequent hospitalizations.  In addition, after each of these 
surgeries, the Veteran requested and received a temporary 
total (100 percent) disability evaluation.  See rating 
decisions dated July 1995, July 1997, August 2003, and April 
2007.  Additionally, the Veteran was awarded both TDIU and 
SSA disability benefits as a result of his service-connected 
bilateral shoulder disability.  See August 2002 SSA decision 
and May 2008 rating decision.    

The Board is also aware that the Veteran's service-connected 
bilateral shoulder disability has interfered with his ability 
to work.  However, there is competing evidence of record 
regarding the role and/or extent to which the Veteran's 
bilateral shoulder disability interfered with his ability to 
work.  For instance, the Veteran was originally trained as a 
diesel mechanic, but stated that he had to quit this job 
sometime in the early 1990s as a result of his service-
connected bilateral shoulder disability.  The evidence of 
record also revealed that the Veteran worked thereafter in a 
fish packing plant and that he was re-trained to work as a 
construction "flagger."  See October 1994 VA treatment 
record and May 1997 hearing testimony.  However, the Veteran 
eventually quit these jobs as well given his service-
connected bilateral shoulder disability.  Most recently, the 
Veteran worked as a convenience store clerk in 2002.  See 
November 2007 VA examination report.  

With regard to his ability to work, the April 1999 VA 
examiner opined the Veteran should do no work that required 
use of his shoulders and upper arms.  Dr. Fairley described 
the Veteran's report of symptoms as "credible" in November 
2001 and in June 2002, a VA examiner concluded that the 
Veteran was unable to perform "vigorous" work due to severe 
degenerative changes in his shoulders bilaterally.  It was 
also noted that the Veteran was unable to perform heavy 
lifting or overhead work, or that he would be able to do so 
even after shoulder replacement surgery.  Similarly, the 
November 2007 VA examiner described the Veteran's right 
shoulder disability as "nearly totally disabling" and 
stated that the bilateral shoulder disability would preclude 
all types of employment given his "extremely limited" range 
of motion.

On the other hand, the September 2000 VA examiner stated that 
it was difficult to ascertain whether the Veteran's claimed 
inability to work resulted from the Veteran's bilateral 
shoulder disability or his poor effort.  Furthermore, in 
December 2001, the Veteran was "convinced" that he could no 
longer work because of multiple pains, but nevertheless 
indicated at that time that he built small scale boats and 
helped in a machine shop run by his girlfriend's son.  The 
February 2004 VA C&P examiner also noted that while the 
Veteran denied any kind of part-time work, his hands showed 
evidence of calluses, with grease and dirt embedded in his 
fingers and fingernails.  This observation seemingly implied 
that the Veteran used his arms more than he reported.  A 
private treatment note dated September 2006 listed the 
Veteran's occupation as "retired," but was silent as to the 
reason for this designation.           

As noted above, the Veteran was awarded a 40 percent 
evaluation under Diagnostic Code 5201 for his right shoulder 
disability and a 30 percent evaluation under the same code 
provision for his left shoulder disability.  See May 2006 
rating decision.  The RO assigned an effective date of August 
1, 1995 for the right shoulder and May 2, 1996 for the left 
shoulder.  Id.  These ratings represent the maximum schedular 
evaluations available under Diagnostic Code 5201.

The assignment of 40 and 30 percent schedular ratings in this 
case shows that the Veteran has functional impairment that is 
significant.  The currently assigned ratings also contemplate 
that there is commensurate industrial impairment as a result 
of the Veteran's service-connected bilateral shoulder 
disability.  See also, 38 C.F.R. § 4.1 (2009) (noting that 
the percentage ratings represent as far as can be practically 
determined the average impairment in earning capacity 
resulting from service-related diseases and injuries and 
their residual conditions in civilian occupations).

Moreover, the signs and symptoms of the Veteran's service-
connected bilateral shoulder disability are addressed by the 
relevant rating criteria discussed above.  During the 
pendency of the appeal, the Veteran's range of motion in the 
right arm varied from 45 to 180 degrees on forward flexion 
and from 50 to 160 degrees on abduction.  See VA examination 
reports dated September 1995, July 2003, and November 2007.  
Similarly, the range of motion in the Veteran's left shoulder 
varied on forward flexion from 85 to 180 degrees and from 66 
to 180 degrees on abduction.  See VA examination reports 
dated September 1995 and November 2007.  At no time during 
the pendency of the appeal was the Veteran's range of motion 
for either arm limited to 25 degrees from the side.  However, 
the April 2006 Board decision, resolving all doubt in the 
Veteran's favor, awarded him the maximum schedular rating 
available under Diagnostic Code 5201 in light of his 
subjective complaints and the criteria outlined in DeLuca. 

In summary, the Board finds that the Veteran is not entitled 
to extraschedular consideration in this case for his service-
connected bilateral shoulder disability. Although the 
Veteran's service-connected bilateral shoulder disability 
resulted in interference with employment and multiple 
surgeries, there is no evidence that his disability otherwise 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards, particularly where, as here, the Veteran's 
symptoms are contemplated in the Rating Schedule. Thus, the 
Veteran's claim for an extraschedular rating based on a 
service-connected bilateral shoulder disability must be 
denied.
   
In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the Veteran is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

In the present case, the unfavorable AOJ decisions that are 
the basis of this appeal were already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the Veteran has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

However, the Veteran did not receive proper VCAA notice in 
this case.  But, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the Veteran's extraschedular claim for a 
bilateral shoulder disability did not affect the essential 
fairness of the adjudication.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

In December 2004, the Veteran was advised to submit evidence 
showing that his service-connected bilateral shoulder 
disability had gotten worse.  The letter also informed the 
Veteran of his and VA's respective duties for obtaining 
evidence.  

The Veteran received additional notice in August 2006 of the 
information and evidence needed to establish a disability 
rating and effective date for the disabilities on appeal 
pursuant to the Court's decision in Dingess.  For instance, 
the Veteran was informed to submit evidence showing the 
nature and severity of his condition, the severity and 
duration of the symptoms, and the impact of the condition 
and/or symptoms of the Veteran's employment.  Specifically, 
the Veteran was encouraged to submit information showing 
ongoing VA treatment, recent Social Security Administration 
decisions, statements from employers about job performance, 
lost time, or other evidence showing how the disability 
affected his ability to work.  The Veteran was notified that 
he could submit lay statements from individuals who witnessed 
how the disability affected him.  The Veteran was also 
notified to provide any information or evidence not 
previously of record that pertained to the Veteran's level of 
disability.  Although the Veteran was not informed at that 
time that specific test or measurement results would be 
considered when assigning a disability rating, he was 
notified generally that disability ratings ranged from zero 
to 100 percent based on ratings contained in 38 C.F.R. Part 
4.  
In October 2007, the Veteran was advised of the criteria 
necessary to substantiate a claim for TDIU and an 
extraschedular evaluation.  In particular, the Veteran was 
informed that an extraschedular evaluation was for 
application when the Veteran's service-connected disabilities 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  He was also informed of the need to show that he 
was incapable of substantially gainful employment solely as a 
result of his service-connected disabilities.  The Veteran's 
claim was readjudicated following this notice by way of a 
supplemental statement of the case (SSOC) issued in May 2009. 

Based on the notices provided to the Veteran, including the 
December 2004, August 2006, and October 2007 notice letters, 
the C&P Service Director's March 2009 administrative 
determination, and the May 2009 supplemental statement of the 
case, the Board finds that a reasonable person could be 
expected to understand what information and evidence was 
required to substantiate the extraschedular claim for a 
bilateral shoulder disability.  These documents, in 
conjunction with the VCAA letters, explained what information 
and evidence was needed to substantiate the claim, and a 
reasonable person would be expected to understand the 
information contained therein.  Moreover, the Board notes the 
Veteran has had representation throughout the duration of the 
appeal.  See Overton,  20 Vet. App. at 438 (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  In sum, the Board finds 
that there is no prejudice with regard to any deficiency in 
the notice to the Veteran or the timing of the notice.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Veteran was also afforded 
multiple VA examinations in connection with the claims 
currently on appeal.  
  
The Board notes that the Veteran's representative asserted in 
the November 2009 IHP that the Veteran was entitled to 
multiple schedular evaluations for his service-connected 
bilateral shoulder disabilities.  Specifically, the 
representative argued that the Veteran was entitled to 
separate disability evaluations for instability and loss of 
motion.  This contention was specifically addressed in the 
Board's April 2006 decision and refuted as impermissible 
"pyramiding."  See 38 C.F.R. 4.14 (noting that the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided).  

Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 
  
ORDER

Entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) for a right shoulder disability is 
denied.

Entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) for a left shoulder disability is 
denied.


REMAND

The Veteran in this case was also granted TDIU by way of a 
rating decision dated May 2008.  The RO assigned an effective 
date of April 26, 2007, the date of the claim.  Following a 
March 2009 administrative determination by the Director of 
C&P Service, the AMC awarded an effective date of February 
10, 2003 for the grant of TDIU in this case.  The Veteran's 
representative subsequently submitted an informal hearing 
presentation (IHP) in November 2009 in which he disagreed 
with the AMC's assignment of the February 10, 2003 effective 
date for the grant of TDIU.  Instead, the Veteran's 
representative asserted that the Veteran was entitled to an 
effective date of May 1996 for the grant of TDIU in this 
case.  See IHP, pp. 3-4.  

The Board construes the representative's November 2009 IHP to 
be a valid notice of disagreement (NOD) with regard to the 
issue of entitlement to an effective date earlier than 
February 10, 2003 for the grant of TDIU.  See 38 C.F.R. § 
20.201 (2009).  However, the record does not reflect that the 
Veteran was issued a statement of the case (SOC).  Thus, the 
RO should provide the Veteran an SOC that addresses this 
issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the Veteran and his representative 
addressing the issue of  entitlement to an 
effective date earlier than February 10, 
2003 for the grant of a total disability 
rating based on individual unemployability 
(TDIU).  The Veteran and his 
representative should be notified of the 
time limit within which a substantive 
appeal must be filed in order to perfect 
an appeal on the issue to secure appellate 
review by this Board.
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


